Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments presented on 02/08/2021 do not present an adequate case for patentability because there is no nexus between the bolt mechanism of the instant claims and the specifics of fuel cell. This case is more adequately examined under blots, sleeves, and connection classifications since the specific attachment means are not specific to fuel cells/manifolds. Interview of 01/29/2021 specifically addressed that applicant would need to present criticality and nexus between the bolting mechanism and the use case of manifold for a fuel cell in order to be considered for allowance. That is not made on the record and the amendment appears to be nothing more than a selection of shape change of a known feature presented by the prior art. 
In assessing the claims for allowability the examiner first questions “are the specifics to the hole, bolt, and collar specific to manifolds for a fuel cell stack?” Since this answer is “no”, the next question is “would this claim be allowable if the limitations pertaining to the fuel cell stack were removed?” In this specific office action, the search was expanded to include F16B CPC classifications which pertain to bolts, sleeves, and connections. The rejection presented below is based upon the lack of nexus between attachment criticality of the bolt features and the manifold of a fuel cell. Applicant has not positively shown on the record grounds for allowability that would overcome this interpretation. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (PGPUB 2015/028802) and further in view of Koichi (JP 11-77689) and DE 1804935 (Referred to as ‘935 below); with evidence provided by Wright et al (USPAT 8403612).
Claim 1: Yamamoto teaches a fuel cell stack [Abstract]. The fuel cell stack (91) comprises a plurality of power generation cells which comprises MEA and separators stacked together [Fig 8; 0035]. By definition, a teaching of MEA comprises an anode, separator, cathode stacked together in a stacking direction as depicted in Fig 8. The stacking power generation cells comprise two end plates (94) as depicted in Fig 8 whereby one endplate comprises a resin fluid manifold (93, 92) [Fig 3-5, 8; 0050]. Bolts (95) are used to attach the manifold to the endplate [0006]. A hole is formed in the resin fluid manifold to accommodate the tightening bolt [Fig 8]. 
Yamamoto teaches a bolt as a means for attachment of a resin object to a metal object. The instant claim pertains to a means of attachment that is specific. The field of endeavor is that 
Koichi teaches an insert nut inserted into a resin object that is resistant to falling out as the resin has a groove part to accept the nut [Abstract]. It is made obvious to add these groove, applicant’s groove part, to the layers in order to accommodate the nut part, applicant’s cylindrical collar, in order to provide secure attachment that does not fall out [Problem to be Solved]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the attachment mechanism of Yamamoto to include a machined hole and fitting nut as taught by Koichi in order to improve the securing nature of the bolt attachment element.
Yamamoto is silent to teach a gap between the resin inner circumferential surface of the hole and the outer circumferential surface of the cylindrical collar member as well as projections therein.
‘935 teaches a plastic collar having flange bushings [Pg 1 Para 1-3]. The plastic collar comprises bushings formed therein, applicant’s projections, to be made of plastic [Pg 1 Para 1]. The size of the socket, number of recesses, size of recesses, and distribution of recesses are obvious to optimize in order to produce a stronger connection between plastic and metal [Pg 1 Para 3-4]. Projections and negative space gaps can be observed in Fig 2-4. The plastic collar is related to the resin material of Yamamoto. The opening of the plastic comprises a textured opening to receive a metal insert of Koichini to improve the structural integrity of the system as a whole.  The combination of features to improve the attachment and structural integrity of the resin to metal is obvious under obvious to combine two known features usable for the same purpose to produce a third being the combination of such features. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the attachment of Yamamoto to include bushings having projections and gaps as taught by ‘935 in order to improve the structural integrity of the resin material from strong forces that can be applied 
The instant invention has no nexus between the bolt connection system and the specific utility to a manifold of a fuel cell battery. Wright et al is incorporated herein as evidence to a typical fastener assembly known in the art [Abstract]. Wright is hereby set to showcase “one having ordinary skill in the art” in the field of fasteners. It is shown that bolts, collars, and semi-circle/gap clip/washers are known to hold collars and pass through planar element 150 whereby the bolt is not directly attached to the plane 150 [Fig 1]. Wright is provided herein to provide support for an obviousness rejection to support MPEP 2144.04 Change of Shape whereby one having ordinary skill in the art would find it obvious to make simple modifications to combine attributes or shapes to produce a fastened assembly. One having ordinary skill in the art would have found it recognizable to change the projections to be the same shape in line with the clip/washer of Wright in order to engage with the collar feature. Wright establishes the starting point for “obvious to try” whereby the bolt, collar, and connection system of the instant claim does not provide novel additional improvement to the field of bolt connections. 
Claim 2: Yamamoto is silent to teach the projections in the hole.
Koichi depicts projects to accommodate the nut [Fig 4]. There are at least three projects to lock in the nut. The specific projections being continuous versus separate is not patentably distinct as it is a design choice MPEP 2144.04. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the attachment mechanism of Yamamoto to include a machined hole and fitting nut as taught by Koichi in order to improve the securing nature of the bolt attachment element.

s 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (PGPUB 2015/028802) and further in view of Koichi (JP 11-77689) and Dietrich (DE 3842351) and Ichishima (PGPUB 2011/0097176) and DE 1804935 (Referred to as ‘935 below); with evidence provided by Wright et al (USPAT 8403612).
Claim 3: Yamamoto teaches a fuel cell stack [Abstract]. The fuel cell stack (91) comprises a plurality of power generation cells which comprises MEA and separators stacked together [Fig 8; 0035]. By definition, a teaching of MEA comprises an anode, separator, cathode stacked together in a stacking direction as depicted in Fig 8. The stacking power generation cells comprise two end plates (94) as depicted in Fig 8 whereby one endplate comprises a resin fluid manifold (93, 92) [Fig 3-5, 8; 0050]. Bolts (95) are used to attach the manifold to the endplate [0006]. A hole is formed in the resin fluid manifold to accommodate the tightening bolt [Fig 8]. 
Yamamoto teaches a bolt as a means for attachment of a resin object to a metal object. The instant claim pertains to a means of attachment that is specific. The field of endeavor is that of attachment, separate and distinct from that of fuel cell art. There is no nexus between the means of attachment of the instant invention and an operation of a fuel cell. 
Koichi teaches an insert nut inserted into a resin object that is resistant to falling out as the resin has a groove part to accept the nut [Abstract]. It is made obvious to add these groove, applicant’s groove part, to the layers in order to accommodate the nut part, applicant’s cylindrical collar, in order to provide secure attachment that does not fall out [Problem to be Solved]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the attachment mechanism of Yamamoto to include a machined hole and fitting nut as taught by Koichi in order to improve the securing nature of the bolt attachment element.
Yamamoto is silent to teach a collar member protruding from the manifold side facing surface toward the end plate and a space therein.

Yamamoto is silent to teach a gap between the resin inner circumferential surface of the hole and the outer circumferential surface of the cylindrical collar member as well as projections therein. 
‘935 teaches a plastic collar having flange bushings [Pg 1 Para 1-3]. The plastic collar comprises bushings formed therein, applicant’s projections, to be made of plastic [Pg 1 Para 1]. The size of the socket, number of recesses, size of recesses, and distribution of recesses are obvious to optimize in order to produce a stronger connection between plastic and metal [Pg 1 Para 3-4]. Projections and negative space gaps can be observed in Fig 2-4. The plastic collar is related to the resin material of Yamamoto. The opening of the plastic comprises a textured opening to receive a metal insert of Koichini to improve the structural integrity of the system as a whole.  The combination of features to improve the attachment and structural integrity of the resin to metal is obvious under obvious to combine two known features usable for the same purpose to produce a third being the combination of such features. It would have been obvious 
The instant invention has no nexus between the bolt connection system and the specific utility to a manifold of a fuel cell battery. Wright et al is incorporated herein as evidence to a typical fastener assembly known in the art [Abstract]. Wright is hereby set to showcase “one having ordinary skill in the art” in the field of fasteners. It is shown that bolts, collars, and semi-circle/gap clip/washers are known to hold collars and pass through planar element 150 whereby the bolt is not directly attached to the plane 150 [Fig 1]. Wright is provided herein to provide support for an obviousness rejection to support MPEP 2144.04 Change of Shape whereby one having ordinary skill in the art would find it obvious to make simple modifications to combine attributes or shapes to produce a fastened assembly. One having ordinary skill in the art would have found it recognizable to change the projections to be the same shape in line with the clip/washer of Wright in order to engage with the collar feature. Wright establishes the starting point for “obvious to try” whereby the bolt, collar, and connection system of the instant claim does not provide novel additional improvement to the field of bolt connections. 
The final form of the prior art obviate the first hole having a plurality of projections formed in the resin fluid manifold (Yamamoto) such that the first hole is in contact with a collar element (Koichi) in the first hole and has a shape that has arcs and gaps (‘935 evidenced by Wright). It is obvious to have a second hole (Dietchi) whereby the projections whereby the selection to have projections or not is obvious to select based upon the skill of one having ordinary skill in the art at the time of filing as presented from the teachings of the prior art herein. 

Ichishima teaches a fastening element whereby a feature (22) has a hole for a bolt whereby there are no projections and is located between two planar features and provides a gap between them [Fig 1]. The collar is interpreted to be applicant’s second hole whereby it is located between the first hole and the end plate of the instant invention. The element 22 corresponds to a smooth surface of a bolt whereby it is passed through [Fig 1]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the endplate structure of Yamamoto to include the feature 22 with collar 25 as taught by Ichishima in order to easily bring two plates together and reduce raddling based upon clearance concerns [0005-0016].
Claim 4: Yamamoto teaches a manifold to be formed of a plurality of elements. It is interpreted under MPEP 2144.04 making separable/integral, that definition of structural elements between integral and separate are obvious to interpret on each other. The prior art teaches a base member (93) and cover (92) [Fig 8] whereby a fluid channel is formed thereof. A gap is formed on the manifold base member (28) which reads on the location structure of the instant claim to have a face side and cover side facing surface of the cover facing the manifold base member; this limitation does not specifically provide nexus between the above construction and structural features. In alternative, a gap to accommodate the cover and base is shown [Fig 3].
Yamamoto is silent to teach a collar protrusion and space.
Dietrich teaches an attachment mechanism that can be utilized to connect the manifold to the resin end plate of Yamamoto and the end plate to the stack of Yamamoto. The configuration includes a space formed between the manifold cover member and a cover side facing surface of the manifold cover member that faces the manifold base member. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the attach of Yamamoto to include gaps and attachment features as taught by Dietrich in order to improve the attachment of a bolt to a plastic element [Pg 3 Para 1-6].
Claim 5: Yamamoto is silent to teach space distancing.
Dietrich teaches the spacer and screws allow for a gap to remain whereby the distance is tailorable for the operation of the device. [Pg 4 Para 1-4]. One having ordinary skill in the art at the time of filing would have been motivated to select a distance within the claimed range to . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723